

115 HR 2922 IH: Promoting Resilience and Efficiency in Preparing for Attacks and Responding to Emergencies Act
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2922IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Donovan (for himself, Mr. McCaul, Mr. King of New York, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform and improve the Federal Emergency Management Agency, the Office of Emergency
			 Communications, and the Office of Health Affairs of the Department of
			 Homeland Security, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Promoting Resilience and Efficiency in Preparing for Attacks and Responding to Emergencies Act or the PREPARE Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Grants, Training, Exercises, and Coordination
					Sec. 101. Urban Area Security Initiative.
					Sec. 102. State Homeland Security Grant Program.
					Sec. 103. Grants to directly eligible tribes.
					Sec. 104. Law enforcement terrorism prevention.
					Sec. 105. Prioritization.
					Sec. 106. Allowable uses.
					Sec. 107. Approval of certain equipment.
					Sec. 108. Memoranda of understanding.
					Sec. 109. Grants metrics.
					Sec. 110. Grant management best practices.
					Sec. 111. Prohibition on consolidation.
					Sec. 112. Maintenance of grant investments.
					Sec. 113. Transit security grant program.
					Sec. 114. Port security grant program.
					Sec. 115. National Domestic Preparedness Consortium.
					Sec. 116. Rural Domestic Preparedness Consortium.
					Sec. 117. Emergency support functions.
					Sec. 118. Review of National Incident Management System.
					Sec. 119. Remedial action management program.
					Sec. 120. Cyber preparedness.
					Sec. 121. Major metropolitan area counterterrorism training and exercise grant program.
					Sec. 122. Center for Domestic Preparedness.
					Title II—Communications
					Sec. 201. Office of Emergency Communications.
					Sec. 202. Responsibilities of Office of Emergency Communications Director.
					Sec. 203. Annual reporting on activities of the Office of Emergency Communications.
					Sec. 204. National Emergency Communications Plan.
					Sec. 205. Technical edit.
					Sec. 206. Public Safety Broadband Network.
					Sec. 207. Communications training.
					Title III—Medical Preparedness
					Sec. 301. Chief Medical Officer.
					Sec. 302. Medical Countermeasures Program.
					Title IV—Management
					Sec. 401. Mission support.
					Sec. 402. Systems modernization.
					Sec. 403. Strategic human capital plan.
				
			IGrants, Training, Exercises, and Coordination
 101.Urban Area Security InitiativeSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended— (1)in subsection (b)(2)(A), in the matter preceding clause (i), by inserting , using the most up-to-date data available, after assessment;
 (2)in subsection (d)(2), by amending subparagraph (B) to read as follows:  (B)Funds retainedTo ensure transparency and avoid duplication, a State shall provide each relevant high-risk urban area with a detailed accounting of the items, services, or activities on which any funds retained by the State under subparagraph (A) are to be expended. Such accounting shall be provided not later than 90 days after the date of which such funds are retained.; and
 (3)by striking subsection (e) and inserting the following new subsections:  (e)Threat and hazard identification risk assessment and capability assessmentAs a condition of receiving a grant under this section, each high-risk urban area shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—
 (1)at such time and in such form as is required by the Administrator; and (2)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.
 (f)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (g)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $800,000,000 for each of fiscal years 2018 through 2022..
 102.State Homeland Security Grant ProgramSection 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) is amended by striking subsection (f) and inserting the following new subsections:
				
					(f)Threat and hazard identification and risk assessment and capability assessment
 (1)In generalAs a condition of receiving a grant under this section, each State shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—
 (A)at such time and in such form as is required by the Administrator; and (B)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.
 (2)CollaborationIn developing the threat and hazard identification and risk assessment under paragraph (1), a State shall solicit input from local and tribal governments, including first responders, and, as appropriate, nongovernmental and private sector stakeholders.
 (3)First responders definedIn this subsection, the term first responders includes representatives of local governmental and nongovernmental fire, law enforcement, emergency management, and emergency medical personnel.
 (g)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (h)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $600,000,000 for each of fiscal years 2018 through 2022..
 103.Grants to directly eligible tribesSection 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606) is amended by— (1)redesignating subsections (h) through (k) as subsections (i) through (l), respectively; and
 (2)inserting after subsection (g) the following new subsection:  (h)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
				104.Law enforcement terrorism prevention
 (a)Law enforcement terrorism prevention programSubsection (a) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in paragraph (1)—
 (A)by inserting States and high-risk urban areas expend after that; and (B)by striking is used; and
 (2)in paragraph (2), by amending subparagraph (I) to read as follows:  (I)activities as determined appropriate by the Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement within the Office of Partnership and Engagement of the Department, through outreach to relevant stakeholder organizations; and.
 (b)Office for State and local law enforcementSubsection (b) section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in paragraph (1), by striking Policy Directorate and inserting Office of Partnership and Engagement; and
 (2)in paragraph (4)— (A)in subparagraph (B), by inserting , including through consultation with such agencies regarding Department programs that may impact such agencies before the semicolon at the end; and
 (B)in subparagraph (D), by striking ensure and inserting certify. 105.Prioritization (a)In generalSubsection (a) of section 2007 of the Homeland Security Act of 2002 (6 U.S.C. 608) is amended—
 (1)in paragraph (1)— (A)by amending subparagraph (A) to read as follows:
							
 (A)its population, including consideration of domestic and international tourists, commuters, and military populations, including military populations residing in communities outside military installations;;
 (B)in subparagraph (E), by inserting , including threat information from other relevant Federal agencies and field offices, as appropriate before the semicolon at the end; and
 (C)in subparagraph (I), by striking target and inserting core; and (2)in paragraph (2), by striking target and inserting core.
 (b)ReviewNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, through the Administrator of the Federal Emergency Management Agency, shall review and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the risk formula and methodology used to award grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), including a discussion of any necessary changes to such formula to ensure grant awards are appropriately based on risk.
 106.Allowable usesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking target and inserting core; (B)by redesignating paragraphs (6) through (14) as paragraphs (8) through (16), respectively;
 (C)by inserting after paragraph (5) the following new paragraphs:  (6)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;
 (7)enhancing cybersecurity, including preparing for and responding to cybersecurity risks and incidents (as such terms are defined in section 227) and developing statewide cyber threat information analysis and dissemination activities;; 
 (D)in paragraph (8), as so redesignated, by striking Homeland Security Advisory System and inserting National Terrorism Advisory System; and (E)in paragraph (14), as so redesignated, by striking 3 and inserting 5;
 (2)in subsection (b)— (A)in paragraph (3)(B), by striking (a)(10) and inserting (a)(12); and
 (B)in paragraph (4)(B)(i), by striking target and inserting core; and (3)in subsection (c), by striking target and core.
				107.Approval of certain equipment
 (a)In generalSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609), as amended by section 106 of this Act, is further amended—
 (1)in subsection (f)— (A)by striking If an applicant and inserting the following:
							
 (1)Application requirementIf an applicant; and (B)by adding at the end the following new paragraphs:
							
 (2)Review processThe Administrator shall implement a uniform process for reviewing applications that, in accordance with paragraph (1), contain explanations to use grants provided under section 2003 or 2004 to purchase equipment or systems that do not meet or exceed any applicable national voluntary consensus standards developed under section 647 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747).
 (3)FactorsIn carrying out the review process under paragraph (2), the Administrator shall consider the following:
 (A)Current or past use of proposed equipment or systems by Federal agencies or the Armed Forces. (B)The absence of a national voluntary consensus standard for such equipment or systems.
 (C)The existence of an international consensus standard for such equipment or systems, and whether such equipment or systems meets such standard.
 (D)The nature of the capability gap identified by the applicant, and how such equipment or systems will address such gap.
 (E)The degree to which such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed existing consensus standards.
 (F)Any other factor determined appropriate by the Administrator.; and (2)by adding at the end the following new subsection:
						
 (g)Review processThe Administrator shall implement a uniform process for reviewing applications to use grants provided under section 2003 or 2004 to purchase equipment or systems not included on the Authorized Equipment List maintained by the Administrator..
 (b)Inspector General reportNot later than three years after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report assessing the implementation of the review process established under paragraph (2) of subsection (f) of section 2008 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), including information on the following:
 (1)The number of requests to purchase equipment or systems that do not meet or exceed any applicable consensus standard evaluated under such review process.
 (2)The capability gaps identified by applicants and the number of such requests granted or denied. (3)The processing time for the review of such requests.
					108.Memoranda of understanding
 (a)In generalSubtitle B of title XX of the Homeland Security Act of 2002 (6 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
					
 2024.Memoranda of understanding with departmental components and officesThe Administrator shall enter into memoranda of understanding with the heads of the following departmental components and offices delineating the roles and responsibilities of such components and offices regarding the policy and guidance for grants under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135), sections 2003 and 2004 of this Act, and section 70107 of title 46, United States Code, as appropriate:
 (1)The Commissioner of U.S. Customs and Border Protection. (2)The Administrator of the Transportation Security Administration.
 (3)The Commandant of the Coast Guard. (4)The Under Secretary for Intelligence and Analysis.
 (5)The Director of the Office of Emergency Communications. (6)The Assistant Secretary for State and Local Law Enforcement.
 (7)The Countering Violent Extremism Coordinator. (8)The Officer for Civil Rights and Civil Liberties.
 (9)The heads of other components or offices of the Department, as determined by the Secretary.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2023 the following new item:
					
						
							Sec. 2024. Memoranda of understanding with departmental components and offices..
				109.Grants metrics
 (a)In generalTo determine the extent to which grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603 and 604) have closed capability gaps identified in State Preparedness Reports required under subsection (c) of section 652 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) and Threat and Hazard Identification and Risk Assessments required under subsections (e) and (f) of such sections 2003 and 2004, respectively, as added by this Act, from each State and high-risk urban area, the Administrator of the Federal Emergency Management Agency shall conduct and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of information provided in such Reports and Assessments.
 (b)Assessment requirementsThe assessment required under subsection (a) shall include a comparison of successive State Preparedness Reports and Threat and Hazard Identification and Risk Assessments that aggregates results across the States and high-risk urban areas.
 110.Grant management best practicesThe Administrator of the Federal Emergency Management Agency shall include in the annual Notice of Funding Opportunity relating to grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) an appendix that includes the following:
 (1)A summary of findings identified by the Office of the Inspector General of the Department of Homeland Security in audits of such grants and methods to address areas identified for improvement, including opportunities for technical assistance.
 (2)Innovative projects and best practices instituted by grant recipients. 111.Prohibition on consolidationThe Secretary of Homeland Security may not implement the National Preparedness Grant Program or any successor consolidated grant program unless the Secretary receives prior authorization from Congress permitting such implementation.
 112.Maintenance of grant investmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609), as amended by sections 106 and 107 of this Act, is further amended by adding at the end the following new subsection:
				
 (h)Maintenance of equipmentAny applicant for a grant under section 2003 or 2004 seeking to use funds to purchase equipment, including pursuant to paragraph (3), (4), (5), or (12) of subsection (a) of this section, shall by the time of the receipt of such grant develop a plan for the maintenance of such equipment over its life cycle that includes information identifying which entity is responsible for such maintenance..
 113.Transit security grant programSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135) is amended—
 (1)in subsection (b)(2)(A), by inserting and associated backfill after security training; and (2)by striking subsection (m) and inserting the following new subsections:
					
						(m)Periods of performance
 (1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.
 (2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months.
 (n)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $200,000,000 for each of fiscal years 2018 through 2022..
 114.Port security grant programSection 70107 of title 46, United States Code, is amended by— (1)striking subsection (l);
 (2)redesignating subsection (m) as subsection (l); and (3)adding at the end the following new subsections:
					
 (n)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (o)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $200,000,000 for each of the fiscal years 2018 through 2022..
 115.National Domestic Preparedness ConsortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1102) is amended—
 (1)in subsection (d), by amending paragraphs (1) and (2) to read as follows:  (1)for the Center for Domestic Preparedness, $63,939,000 for each of fiscal years 2018 and 2019; and
 (2)for the remaining Members of the National Domestic Preparedness Consortium, $101,000,000 for each of fiscal years 2018 and 2019.; and
 (2)in subsection (e), in the matter preceding paragraph (1), by striking 2007 and inserting 2017. 116.Rural Domestic Preparedness Consortium (a)In generalThe Secretary of Homeland Security is authorized to establish a Rural Domestic Preparedness Consortium within the Department of Homeland Security consisting of universities and nonprofit organizations qualified to provide training to emergency response providers from rural communities.
 (b)DutiesThe Rural Domestic Preparedness Consortium authorized under subsection (a) shall identify, develop, test, and deliver training to State, local, and tribal emergency response providers from rural communities, provide on-site and mobile training, and facilitate the delivery of training by the training partners of the Department of Homeland Security.
 (c)Authorization of appropriationsOf amounts appropriated for Continuing Training Grants of the Department of Homeland Security, $5,000,000 is authorized to be used for the Rural Domestic Preparedness Consortium authorized under subsection (a).
				117.Emergency support functions
 (a)UpdateParagraph (13) of section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by inserting , periodically updating (but not less often than once every five years), after administering.
 (b)Emergency support functionsSection 653 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (2)by inserting after subsection (c) the following new subsection:
						
 (d)CoordinationThe President, acting through the Administrator, shall develop and provide to Federal departments and agencies with coordinating, primary, or supporting responsibilities under the National Response Framework performance metrics to ensure readiness to execute responsibilities under the emergency support functions of such Framework..
 118.Review of National Incident Management SystemParagraph (2) of section 509(b) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)) is amended, in the matter preceding subparagraph (A), by inserting , but not less often than once every five years, after periodically.
 119.Remedial action management programSection 650 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 750; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended to read as follows:
				
					650.Remedial action management program
 (a)In generalThe Administrator, in coordination with the National Council on Disability and the National Advisory Council, shall establish a remedial action management program to—
 (1)analyze training, exercises, and real world events to identify lessons learned, corrective actions, and best practices;
 (2)generate and disseminate, as appropriate, the lessons learned, corrective actions, and best practices referred to in paragraph (1); and
 (3)conduct remedial action tracking and long-term trend analysis. (b)Federal corrective actionsThe Administrator, in coordination with the heads of appropriate Federal departments and agencies, shall utilize the program established pursuant to subsection (a) to collect information on corrective actions identified by such Federal departments and agencies during exercises and the response to natural disasters, acts of terrorism, and other man-made disasters, and shall, not later than one year after the date of the enactment of this section and annually thereafter for each of the next four years, submit to Congress a report on the status of such corrective actions.
 (c)Dissemination of after action reportsThe Administrator shall provide electronically, to the maximum extent practicable, to Congress and Federal, State, local, tribal, and private sector officials after-action reports and information on lessons learned and best practices from responses to acts of terrorism, natural disasters, capstone exercises conducted under the national exercise program under section 648(b), and other emergencies or exercises..
			120.Cyber preparedness
 (a)Information sharingTitle II of the Homeland Security Act of 2002 is amended— (1)in section 210A (6 U.S.C. 124h)—
 (A)in subsection (b)— (i)in paragraph (10), by inserting before the semicolon at the end the following: , including, in coordination with the national cybersecurity and communications integration center under section 227, access to timely technical assistance, risk management support, and incident response capabilities with respect to cyber threat indicators, defensive measures, cybersecurity risks, and incidents (as such terms are defined in such section), which may include attribution, mitigation, and remediation, and the provision of information and recommendations on security and resilience, including implications of cybersecurity risks to equipment and technology related to the electoral process;
 (ii)in paragraph (11), by striking and after the semicolon; (iii)by redesignating paragraph (12) as paragraph (14); and
 (iv)by inserting after paragraph (11) the following new paragraphs:  (12)review information relating to cybersecurity risks that is gathered by State, local, and regional fusion centers, and incorporate such information, as appropriate, into the Department’s own information relating to cybersecurity risks;
 (13)ensure the dissemination to State, local, and regional fusion centers of the information described in paragraph (12); and;
 (B)in subsection (c)(2)— (i)by redesignating subparagraphs (C) through (G) as subparagraphs (D) through (H), respectively; and
 (ii)by inserting after subparagraph (B) the following new subparagraph:  (C)The national cybersecurity and communications integration center under section 227.;
 (C)in subsection (d)— (i)in paragraph (3), by striking and after the semicolon;
 (ii)by redesignating paragraph (4) as paragraph (5); and (iii)by inserting after paragraph (3) the following new paragraph:
								
 (4)assist, in coordination with the national cybersecurity and communications integration center under section 227, fusion centers in using information relating to cybersecurity risks to develop a comprehensive and accurate threat picture; and; and
 (D)in subsection (j)— (i)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and
 (ii)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)the term cybersecurity risk has the meaning given such term in section 227;; and
 (2)in section 227 (6 U.S.C. 148)— (A)in subsection (c)—
 (i)in paragraph (5)(B), by inserting , including State, local, and regional fusion centers, as appropriate before the semicolon at the end; (ii)in paragraph (7), in the matter preceding subparagraph (A), by striking information and recommendations each place it appears and inserting information, recommendations, and best practices; and
 (iii)in paragraph (9), by inserting best practices, after defensive measures,; and (B)in subsection (d)(1)(B)(ii), by inserting and State, local, and regional fusion centers, as appropriate before the semicolon at the end.
 (b)Sense of CongressIt is the sense of Congress that to facilitate the timely dissemination to appropriate State, local, and private sector stakeholders of homeland security information related to cyber threats, the Secretary of Homeland Security should, to the greatest extent practicable, work to share actionable information in an unclassified form related to such threats.
				121.Major metropolitan area counterterrorism training and exercise grant program
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following new section:
					
						2009.Major metropolitan area counterterrorism training and exercise grant program
							(a)Establishment
 (1)In generalThe Secretary, acting through the Administrator and the heads of other relevant components of the Department, shall carry out a program for emergency response providers to prevent, prepare for, and respond to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters, as determined by the Secretary, against major metropolitan areas.
 (2)InformationIn establishing the program pursuant to paragraph (1), the Secretary shall provide to eligible applicants—
 (A)information, in an unclassified format, on emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters, which grants under such program are intended to address; and
 (B)information on training and exercises best practices. (b)Eligible applicants (1)In generalJurisdictions that receive, or that previously received, funding under section 2003 may apply for a grant under the program established pursuant to subsection (a).
 (2)Additional jurisdictionsEligible applicants receiving funding under the program established pursuant to subsection (a) may include in activities funded by such program neighboring jurisdictions that would be likely to provide mutual aid in response to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters.
 (c)Permitted usesThe recipient of a grant under the program established pursuant to subsection (a) may use such grant to—
 (1)identify capability gaps related to preparing for, preventing, and responding to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters;
 (2)develop or update plans, annexes, and processes to address any capability gaps identified pursuant to paragraph (1);
 (3)conduct training to address such identified capability gaps; (4)conduct exercises, including at locations such as mass gathering venues, places of worship, or educational institutions, as appropriate, to validate capabilities; and
 (5)pay for backfill associated with personnel participating in training and exercises under paragraphs (3) and (4).
 (d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not fewer than 36 months.
 (e)Information sharingThe Administrator shall, to the extent practicable, aggregate, analyze, and share with relevant emergency response providers information on best practices and lessons learned from—
 (1)the planning, training, and exercises conducted using grants authorized under the program established pursuant to subsection (a); and
 (2)responses to actual terrorist attacks around the world. (f)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $39,000,000 for each of fiscal years 2018 through 2022..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
					
						
							Sec. 2009. Major metropolitan area counterterrorism training and exercise grant program..
 122.Center for Domestic PreparednessThe Administrator of the Federal Emergency Management Agency shall provide to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate updates and information on efforts to implement recommendations related to the management review of the Chemical, Ordnance, Biological, and Radiological Training Facility of the Center for Domestic Preparedness of the Federal Emergency Management Agency, including, as necessary, information on additional resources or authority needed to implement such recommendations.
			IICommunications
 201.Office of Emergency CommunicationsThe Secretary of Homeland Security may not change the location or reporting structure of the Office of Emergency Communications of the Department of Homeland Security unless the Secretary receives prior authorization from the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting such change.
			202.Responsibilities of Office of Emergency Communications Director
 (a)In generalSubsection (c) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended— (1)by striking paragraph (3);
 (2)by redesignating paragraphs (4) through (15) as paragraphs (3) through (14), respectively; (3)in paragraph (8), as so redesignated, by striking , in cooperation with the National Communications System,;
 (4)in paragraph (11) by striking Assistant Secretary for Grants and Training and inserting Administrator of the Federal Emergency Management Agency; (5)in paragraph (13), as so redesignated, by striking and at the end;
 (6)in paragraph (14), as so redesignated, by striking the period at the end and inserting a semicolon; and
 (7)by adding at the end the following new paragraphs:  (15)administer the Government Emergency Telecommunications Service (GETS) and Wireless Priority Service (WPS) programs, or successor programs; and
 (16)assess the impact of emerging technologies on interoperable emergency communications.. (b)Performance of previously transferred functionsSubsection (d) of section 1801 of the Homeland Security Act of 2002 is amended by—
 (1)striking paragraph (2); and (2)redesignating paragraph (3) as paragraph (2).
 203.Annual reporting on activities of the Office of Emergency CommunicationsSubsection (f) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended to read as follows:
				
 (f)Annual reporting of Office activitiesThe Director of the Office of Emergency Communications shall, not later than one year after the date of the enactment of this subsection and annually thereafter for each of the next four years, report to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities and programs of the Office, including specific information on efforts to carry out paragraphs (4), (5), and (6) of subsection (c)..
 204.National Emergency Communications PlanSection 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking , and in cooperation with the Department of National Communications System (as appropriate),; and (B)by inserting , but not less than once every five years, after periodically; and
 (2)in subsection (c)— (A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and
 (B)by inserting after paragraph (2) the following new paragraph:  (3)consider the impact of emerging technologies on the attainment of interoperable emergency communications;.
 205.Technical editParagraph (1) of section 1804(b) of the Homeland Security Act of 2002 (6 U.S.C. 574(b)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Administrator of the Federal Emergency Management Agency.
 206.Public Safety Broadband NetworkThe Undersecretary of the National Protection and Programs Directorate of the Department of Homeland Security shall provide to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the Department of Homeland Security’s responsibilities related to the development of the nationwide Public Safety Broadband Network authorized in section 6202 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1422; Public Law 112–96), including information on efforts by the Department to work with the First Responder Network Authority of the Department of Commerce to identify and address cyber risks that could impact the near-term or long-term availability and operations of such network and recommendations to mitigate such risks.
 207.Communications trainingThe Under Secretary for Management of the Department of Homeland Security, in coordination with the appropriate component heads, shall develop a mechanism, consistent with the strategy required pursuant to section 4 of the Department of Homeland Security Interoperable Communications Act (Public Law 114–29; 6 U.S.C. 194 note), to verify that radio users within the Department receive initial and ongoing training on the use of the radio systems of such components, including interagency radio use protocols.
			IIIMedical Preparedness
 301.Chief Medical OfficerSection 516 of the Homeland Security Act of 2002 (6 U.S.C. 321e) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1), by inserting and shall establish medical and human, animal, and occupational health exposure policy, guidance, strategies, and initiatives, before including—;
 (B)in paragraph (1), by inserting before the semicolon at the end the following: , including advice on how to prepare for, protect against, respond to, recover from, and mitigate against the medical effects of terrorist attacks or other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives;
 (C)in paragraph (2), by inserting before the semicolon at the end the following: , including coordinating the Department’s policy, strategy and preparedness for pandemics and emerging infectious diseases;
 (D)in paragraph (5), by inserting emergency medical services and medical first responder stakeholders, after the medical community,; (E)in paragraph (6), by striking and at the end;
 (F)in paragraph (7), by striking the period and inserting a semicolon; and (G)by adding at the end the following new paragraphs:
						
 (8)ensuring that the workforce of the Department has evidence-based policy, standards, requirements, and metrics for occupational health and operational medicine programs;
 (9)directing and maintaining a coordinated system for medical support for the Department’s operational activities;
 (10)providing oversight of the Department’s medical programs and providers, including— (A)reviewing and maintaining verification of the accreditation of the Department’s health provider workforce;
 (B)developing quality assurance and clinical policy, requirements, standards, and metrics for all medical and health activities of the Department;
 (C)providing oversight of medical records systems for employees and individuals in the Department’s care and custody; and
 (D)providing medical direction for emergency medical services activities of the Department; and (11)as established under section 528, maintaining a medical countermeasures stockpile and dispensing system, as necessary, to facilitate personnel readiness, and protection for the Department’s employees and working animals and individuals in the Department’s care and custody in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic.; and
 (2)by adding at the end the following new subsection:  (d)Medical liaisonsThe Chief Medical Officer may provide medical liaisons to the components of the Department to provide subject matter expertise on medical and public health issues and a direct link to the Chief Medical Officer. Such expertise may include the following:
 (1)Providing guidance on health and medical aspects of policy, planning, operations, and workforce health protection.
 (2)Identifying and resolving component medical issues. (3)Supporting the development and alignment of medical and health systems.
 (4)Identifying common gaps in medical and health standards, policy, and guidance, and enterprise solutions to bridge such gaps..
				302.Medical Countermeasures Program
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
					
						528.Medical countermeasures
 (a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for the Department’s employees and working animals and individuals in the Department’s care and custody, in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity.
 (b)OversightThe Chief Medical Officer of the Department shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall—
 (1)develop Department-wide standards for medical countermeasure storage, security, dispensing, and documentation;
 (2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate;
 (3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations;
 (4)provide oversight and guidance on dispensing of stockpiled medical countermeasures; (5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic;
 (6)provide training to Department employees on medical countermeasure dispensing; and (7)support dispensing exercises.
 (c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent.
 (d)Medical countermeasures managementNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including—
 (1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated;
 (2)a replenishment plan; and (3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases.
 (e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available—
 (1)Department chemical, biological, radiological, and nuclear risk assessments; and (2)Centers for Disease Control and Prevention guidance on medical countermeasures.
 (f)ReportNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on progress in achieving the requirements of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting at the end of the items relating to title V the following new item:
					
						
							Sec. 528. Medical countermeasures..
				IVManagement
			401.Mission support
 (a)EstablishmentThe Administrator of the Federal Emergency Management Agency shall designate an individual to serve as the chief management official and principal advisor to the Administrator on matters related to the management of the Federal Emergency Management Agency, including management integration in support of emergency management operations and programs.
 (b)Mission and responsibilitiesThe Administrator of the Federal Emergency Management Agency, acting through the official designated pursuant to subsection (a), shall be responsible for the management and administration of the Federal Emergency Management Agency, including with respect to the following:
 (1)Procurement. (2)Human resources and personnel.
 (3)Information technology and communications systems. (4)Real property investment and planning, facilities, accountable personal property (including fleet and other material resources), records and disclosure, privacy, safety and health, and sustainability and environmental management.
 (5)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (6)Any other management duties that the Administrator may designate. (c)Mount Weather Emergency Operations and Associated FacilitiesNothing in this section shall be construed as limiting or otherwise affecting the role or responsibility of the Assistant Administrator for National Continuity Programs with respect to the matters described in subsection (b) as such matters relate to the Mount Weather Emergency Operations Center and associated facilities. The management and administration of the Mount Weather Emergency Operations Center and associated facilities remains the responsibility of the Assistant Administrator for National Continuity Programs.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—
 (1)a review of financial, human capital, information technology, real property planning, and acquisition management of headquarters and all regional offices of the Federal Emergency Management Agency; and
 (2)a strategy for capturing financial, human capital, information technology, real property planning, and acquisition data.
 402.Systems modernizationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the Federal Emergency Management Agency’s efforts to modernize its grants and financial information technology systems, including the following:
 (1)A summary of all previous efforts to modernize such systems. (2)An assessment of long-term cost savings and efficiencies gained through such modernization effort.
 (3)A capability needs assessment. (4)Estimated quarterly costs.
 (5)Estimated acquisition life-cycle dates, including acquisition decision events. 403.Strategic human capital planSubsection (c) of section 10102 of title 5, United States Code, is amended by striking 2007 and inserting 2018.
			